Exhibit 10.09

ISSUING AND PAYING AGENCY AGREEMENT

This Agreement, dated as of April 23, 2013, by and between Oracle Corporation
(the “Issuer”) and JPMorgan Chase Bank, National Association.

 

1. APPOINTMENT AND ACCEPTANCE

The Issuer hereby appoints JPMorgan as its issuing and paying agent in
connection with the issuance and payment of certain short-term promissory notes
of the Issuer (the “Notes”), as further described herein, and JPMorgan agrees to
act as such agent upon the terms and conditions contained in this Agreement.

 

2. COMMERCIAL PAPER PROGRAMS

The Issuer may establish one or more commercial paper programs under this
Agreement by delivering to JPMorgan a completed program schedule (the “Program
Schedule”), with respect to each such program. JPMorgan has given the Issuer a
copy of the current form of Program Schedule and the Issuer shall complete and
return its first Program Schedule to JPMorgan prior to or simultaneously with
the execution of this Agreement. In the event that any of the information
provided in, or attached to, a Program Schedule shall change, the Issuer shall
promptly inform JPMorgan of such change in writing.

 

3. NOTES

All Notes issued by the Issuer under this Agreement shall be short-term
promissory notes, exempt from the registration requirements of the Securities
Act of 1933, as amended, as indicated on the Program Schedules, and from
applicable state securities laws. The Notes may be placed by dealers (the
“Dealers”) pursuant to Section 4 hereof. Notes shall be issued in either
certificated or book-entry form.

 

4. AUTHORIZED REPRESENTATIVES

The Issuer shall deliver to JPMorgan a duly adopted corporate resolution from
the Issuer’s Board of Directors (or other governing body) authorizing the
issuance of Notes under each program established pursuant to this Agreement and
a certificate of incumbency, with specimen signatures attached, of those
officers, employees and agents of the Issuer authorized to take certain actions
with respect to the Notes as provided in this Agreement (each such person is
hereinafter referred to as an “Authorized Representative”). Until JPMorgan
receives any subsequent incumbency certificates of the Issuer, JP Morgan shall
be entitled to rely on the last incumbency certificate delivered to it for the
purpose of determining the Authorized Representatives. The Issuer represents and
warrants that each Authorized Representative may appoint other officers,
employees and agents of the Issuer (the “Delegates”), including without
limitation any Dealers, to issue instructions to JP Morgan under this Agreement,
and take other actions on the Issuer’s behalf hereunder, provided that notice of
the appointment of each Delegate is delivered to JPMorgan in writing. Each such
appointment shall remain in effect unless and until revoked by the Issuer in a
written notice to JPMorgan.

 

5. CERTIFICATED NOTES

If and when the Issuer intends to issue certificated notes (“Certificated
Notes”), the Issuer and JPMorgan shall agree upon the form of such Notes.
Thereafter, the Issuer shall from time to time deliver to JPMorgan adequate
supplies of Certificated Notes which will be in bearer form, serially numbered,
and shall be executed by the manual or facsimile signature of an Authorized
Representative. JPMorgan will acknowledge receipt of any supply of Certificated



--------------------------------------------------------------------------------

Notes received from the Issuer, noting any exceptions to the shipping manifest
or transmittal letter (if any), and will hold the Certificated Notes in
safekeeping for the Issuer with all due care in accordance with JPMorgan’s
customary practices. JPMorgan shall not have any liability to the Issuer to
determine by whom or by what means a facsimile signature may have been affixed
on Certificated Notes, or to determine whether any facsimile or manual signature
is genuine, if such facsimile or manual signature resembles the specimen
signature attached to the Issuer’s certificate of incumbency with respect to
such Authorized Representative, except for JPMorgan’s own gross negligence or
willful misconduct. Any Certificated Note bearing the manual or facsimile
signature of a person who is an Authorized Representative on the date such
signature was affixed shall bind the Issuer after completion thereof by
JPMorgan, notwithstanding that such person shall have ceased to hold his or her
office on the date such Note is countersigned or delivered by JPMorgan.

 

6. BOOK-ENTRY NOTES

The Issuer’s book-entry notes (“Book-Entry Notes”) shall not be issued in
physical form, but their aggregate face amount shall be represented by a master
note (the “Master Note”) in the form of Exhibit A executed by the Issuer
pursuant to the book-entry commercial paper program of The Depository Trust
Company (“DTC”). JPMorgan shall maintain the Master Note with all due care in
safekeeping, in accordance with its customary practices, on behalf of Cede &
Co., the registered owner thereof and nominee of DTC. As long as Cede & Co. is
the registered owner of the Master Note, the beneficial ownership interest
therein shall be shown on, and the transfer of ownership thereof shall be
effected through, entries on the books maintained by DTC and the books of its
direct and indirect participants. The Master Note and the Book-Entry Notes shall
be subject to DTC’s rules and procedures, as amended from time to time. JPMorgan
shall not be liable or responsible for sending transaction statements of any
kind to DTC’s participants or the beneficial owners of the Book-Entry Notes, or
for maintaining, supervising or reviewing the records of DTC or its participants
with respect to such Notes. In connection with DTC’s program, the Issuer
understands that as one of the conditions of its participation therein, it shall
be necessary for the Issuer and JPMorgan to enter into a Letter of
Representations, in the form of Exhibit B hereto, and for DTC to receive and
accept such Letter of Representations. In accordance with DTC’s program,
JPMorgan shall obtain from the CUSIP Service Bureau a written list of CUSIP
numbers for Issuer’s Book-Entry Notes, and JPMorgan shall deliver such list to
DTC. The CUSIP Service Bureau shall bill the Issuer directly for the fee or fees
payable for the list of CUSIP numbers for the Issuer’s Book-Entry Notes.

 

7. ISSUANCE INSTRUCTIONS TO JP MORGAN; PURCHASE PAYMENTS

The Issuer understands that all instructions under this Agreement are to be
directed to JPMorgan’s Commercial Paper Operations Department. JPMorgan shall
provide the Issuer, or, if applicable, the Issuer’s Dealers, with access to
JPMorgan’s Money Market Issuance System or other electronic means (collectively,
the “System”) in order that JPMorgan may receive electronic instructions for the
issuance of Notes. Electronic instructions must be transmitted in accordance
with the procedures furnished by JPMorgan to the Issuer or its Dealers in
connection with the System. These transmissions shall be the equivalent to the
giving of a duly authorized written and signed instruction which JPMorgan may
act upon without liability. In the event that the System is inoperable at any
time, an Authorized Representative or a Delegate may deliver written, telephone
or facsimile instructions to JPMorgan, which instructions shall be verified in
accordance with any security procedures agreed upon by the parties. JPMorgan
shall incur no liability to the Issuer in acting upon instructions believed by
JPMorgan in good faith to have been given by an Authorized Representative or a
Delegate. In the event that a discrepancy exists between a telephonic
instruction and a written confirmation, the telephonic instruction will be
deemed the controlling and proper instruction. JPMorgan may electronically
record any conversations made pursuant to this Agreement, and the Issuer hereby
consents to such recordings. All issuance instructions regarding the Notes must
be received by 1:00 P.M. New York time in order for the Notes to be issued or
delivered on the same day.

 

2



--------------------------------------------------------------------------------

(a)        Issuance and Purchase of Book-Entry Notes.            Upon receipt of
issuance instructions from the Issuer or its Dealers with respect to Book-Entry
Notes, JPMorgan shall transmit such instructions to DTC and direct DTC to cause
appropriate entries of the Book-Entry Notes to be made in accordance with DTC’s
applicable rules, regulations and procedures for book-entry commercial paper
programs. JPMorgan shall assign CUSIP numbers to the Issuer’s Book-Entry Notes
to identify the Issuer’s aggregate principal amount of outstanding Book-Entry
Notes in DTC’s system, together with the aggregate unpaid interest (if any) on
such Notes. Promptly following DTC’s established settlement time on each
issuance date, JPMorgan shall access DTC’s system to verify whether settlement
has occurred with respect to the Issuer’s Book-Entry Notes. Prior to the close
of business on such business day, JPMorgan shall deposit immediately available
funds in the amount of the proceeds due the Issuer (if any) to the Issuer’s
account at JP Morgan and designated in the applicable Program Schedule (the
“Account”), provided, that JPMorgan has received DTC’s confirmation that the
Book-Entry Notes have settled in accordance with DTC’s applicable rules,
regulations and procedures. JPMorgan shall have no liability to the Issuer
whatsoever if any DTC participant purchasing a Book-Entry Note fails to settle
or delays in settling its balance with DTC or if DTC or any DTC participant
fails to perform in any respect.

(b)        Issuance and Purchase of Certificated Notes.            Upon receipt
of issuance instructions with respect to Certificated Notes, JPMorgan shall:
(a) complete each Certificated Note as to principal amount, date of issue,
maturity date, place of payment, and rate or amount of interest (if such Note is
interest bearing) in accordance with such instructions; (b) countersign each
Certificated Note; and (c) deliver each Certificated Note in accordance with the
Issuer’s instructions, except as otherwise set forth below. Whenever JPMorgan is
instructed to deliver any Certificated Note by mail, JPMorgan shall strike from
the Certificated Note the word “Bearer,” insert as payee the name of the person
so designated by the Issuer and effect delivery by certified or registered mail
to such payee or to such other person as is specified in such instructions to
receive the Certificated Note. The Issuer understands that, in accordance with
the custom prevailing in the commercial paper market, delivery of Certificated
Notes shall be made before the actual receipt of payment for such Notes in
immediately available funds, even if the Issuer instructs JPMorgan to deliver a
Certificated Note against payment. Therefore, once JPMorgan has delivered a
Certificated Note to the designated recipient, the Issuer shall bear the risk
that such recipient may fail to remit payment of such Note or return such Note
to JPMorgan. Delivery of Certificated Notes shall be subject to the rules of the
New York Clearing House in effect at the time of such delivery. Funds received
in payment of Certificated Notes shall be credited to the Account.

 

8. USE OF SALES PROCEEDS IN ADVANCE OF PAYMENT

JPMorgan shall not be obligated to credit the Issuer’s Account unless and until
payment of the purchase price of each Note is received by JPMorgan. From time to
time, JPMorgan, in its sole discretion, may permit the Issuer to have use of
funds payable with respect to a Note prior to JPMorgan’s receipt of the sales
proceeds of such Note. If JPMorgan makes a deposit, payment or transfer of funds
on behalf of the Issuer before JPMorgan receives payment for any Note, such
deposit, payment or transfer of funds shall represent an advance by JPMorgan to
the Issuer to be repaid promptly, and in any event on the same day as it is
made, from the proceeds of the sale of such Note, or by the Issuer if such
proceeds are not received by JPMorgan.

 

3



--------------------------------------------------------------------------------

9. PAYMENT OF MATURED NOTES

Notice that the Issuer will not redeem any Note on the relative Initial
Redemption Date (as defined in the applicable Extendible Commercial Note
Announcement) must be received in writing by JPMorgan by 11:00 A.M. New York
time on such Initial Redemption Date. On any other day when a Note matures or is
prepaid, the Issuer shall transmit, or cause to be transmitted, to the Account,
prior to 1:00 P.M. New York time on the same day, an amount of immediately
available funds sufficient to pay the aggregate principal amount of such Note
and any applicable interest due. JPMorgan shall pay the interest (if any) and
principal on a Book-Entry Note to DTC in immediately available funds, which
payment shall be made by net settlement of JPMorgan’s account at DTC. JPMorgan
shall pay Certificated Notes upon presentment. JPMorgan shall have no obligation
under the Agreement to make any payment for which there is not sufficient,
available and collected funds in the Account, and JPMorgan may, without
liability to the Issuer, refuse to pay any Note that would result in an
overdraft to the Account.

 

10. OVERDRAFTS

(a)        Intraday overdrafts with respect to each Account shall be subject to
JPMorgan’s policies as in effect from time to time.

(b)        An overdraft will exist in an Account if JPMorgan, in its sole
discretion, (i) permits an advance to be made pursuant to Section 8 and,
notwithstanding the provisions of Section 8, such advance is not repaid in full
on the same day as it is made, or (ii) pays a Note pursuant to Section 9 in
excess of the available collected balance in such Account. Overdrafts shall be
subject to JPMorgan’s established banking practices, including, without
limitation, the imposition of interest, funds usage charges and administrative
fees. The Issuer shall repay any such overdraft, fees and charges no later than
the next business day, together with interest on the overdraft at the rate
established by JPMorgan for the Account, computed from and including the date of
the overdraft to the date of repayment.

 

11. NO PRIOR COURSE OF DEALING

No prior action or course of dealing on the part of JPMorgan with respect to
advances of the purchase price or payments of matured Notes shall give rise to
any claim or cause of action by the Issuer against JPMorgan in the event that
JPMorgan refuses to pay or settle any Notes for which the Issuer has not timely
provided funds as required by this Agreement.

 

12. RETURN OF CERTIFICATED NOTES

JPMorgan will in due course cancel any Certificated Note presented for payment
and return such Note to the Issuer. JPMorgan shall also cancel and return to the
Issuer any spoiled or voided Certificated Notes. Promptly upon written request
of the Issuer or at the termination of this Agreement, JPMorgan shall destroy
all blank, unissued Certificated Notes in its possession and furnish a
certificate to the Issuer certifying such actions.

 

13. INFORMATION FURNISHED BY JPMORGAN

Upon the reasonable request of the Issuer, JPMorgan shall promptly provide the
Issuer with information with respect to any Note issued and paid hereunder,
provided, that the Issuer delivers such request in writing and, to the extent
applicable, includes the serial number or note number, principal amount, payee,
date of issue, maturity date, amount of interest (if any) and place of payment
of such Note.

 

4



--------------------------------------------------------------------------------

14. REPRESENTATIONS AND WARRANTIES

The Issuer represents and warrants that: (i) it has the right, capacity and
authority to enter into this Agreement; and (ii) it will comply with all of its
obligations and duties under this Agreement. The Issuer further represents and
agrees that each Note issued and distributed upon its instruction pursuant to
this Agreement shall constitute the Issuer’s representation and warranty to
JPMorgan that such Note is a legal, valid and binding obligation of the Issuer,
and that such Note is being issued in a transaction which is exempt from
registration under the Securities Act of 1933, as amended, and any applicable
state securities law.

 

15. DISCLAIMERS

Notwithstanding anything herein to the contrary, neither JPMorgan nor its
directors, officers, employees or agents shall be liable for any act or omission
under this Agreement except in the case of gross negligence or willful
misconduct. IN NO EVENT SHALL JP MORGAN BE LIABLE FOR SPECIAL, INDIRECT OR
CONSEQUENTIAL LOSS OR DAMAGE OF ANY KIND WHATSOEVER (INCLUDING BUT NOT LIMITED
TO LOST PROFITS), EVEN IF JPMORGAN HAS BEEN ADVISED OF THE LIKELIHOOD OF SUCH
LOSS OR DAMAGE AND REGARDLESS OF THE FORM OF ACTION. In no event shall JPMorgan
be considered negligent in consequence of complying with DTC’s rules,
regulations and procedures. The duties and obligations of JPMorgan, its
directors, officers, employees or agents shall be determined by the express
provisions of this Agreement and they shall not be liable except for the
performance of such duties and obligations as are specifically set forth herein
and no implied covenants shall be read into this Agreement against them. Neither
JPMorgan nor its directors, officers, employees or agents shall be required to
ascertain whether any issuance or sale of any Notes (or any amendment or
termination of this Agreement) has been duly authorized or is in compliance with
any other agreement to which the Issuer is a party (whether or not JPMorgan is
also a party to such agreement).

 

16. INDEMNIFICATION

The Issuer agrees to indemnify, defend and hold harmless JPMorgan, its
directors, officers, employees and agents (collectively, “indemnitees”) from and
against any and all liabilities, claims, losses, damages, penalties, costs and
expenses (including attorneys’ fees and disbursements) suffered or incurred by
or asserted or assessed against any indemnitee arising out of, or in connection
with, the services that JPMorgan provides while acting as agent under this
Agreement, except in respect of any indemnitee, for any such liability, claim,
loss, damage, penalty, cost or expense resulting from the gross negligence, bad
faith or willful misconduct of such indemnitee. The Issuer shall not be liable
for any settlement of any proceeding effected without its consent, and such
consent shall not be unreasonably withheld, but if settled with such consent or
if there be a final judgment for the plaintiff, the Issuer agrees to indemnify
the indemnitees from and against any loss or liability by reason of such
settlement or judgment. This indemnity will survive the termination of this
Agreement.

 

17. OPINION OF COUNSEL

The Issuer shall deliver to JPMorgan all documents it may reasonably request
relating to the corporate existence of the Issuer and authority of the Issuer to
enter into this Agreement, including, without limitation, an opinion or opinions
of counsel, substantially in the form of Exhibit C hereto.

 

18. NOTICES

All notices, confirmations and other communications hereunder shall (except to
the extent otherwise expressly provided) be in writing and shall be sent by
first-class mail, postage prepaid,

 

5



--------------------------------------------------------------------------------

by telecopier or by hand, addressed as follows, or to such other address as the
party receiving such notice shall have previously specified to the party sending
such notice:

 

If to the Issuer: Senior Vice President and Treasurer

Oracle Corporation

500 Oracle Parkway, Mailstop 5OP6

Redwood Shores, CA 94065

Telephone Number:

Fax Number:

 

With copies to: Senior Vice President, General Counsel and Secretary

Oracle Corporation

500 Oracle Parkway, Mailstop 5OP7

Redwood Shores, CA 94065

Telephone Number:

Fax Number:

Assistant Treasurer

Oracle Corporation

5525 Kietzke Lane

Reno, NV 89511

Telephone Number:

If to JPMorgan concerning the daily issuance and redemption of Notes:

Attention: Commercial Paper Operations

14201 North Dallas Parkway, Floor 10

Dallas, TX 75254-2916

Telephone:

Facsimile:

Attention: Commercial Paper Operations

500 Stanton Christiana Road

Ops 4, Floor 3

Newark, DE 19713-2107

Telephone:

Facsimile:

 

All other: Attention: Commercial Paper Client Service

420 West Van Buren Street, 5th Floor, IL1-0114

Chicago, IL 60606

Telephone:

Facsimile:

Attention: Commercial Paper Client Service

383 Madison Avenue, Floor 11

New York, NY 10179

Telephone:

Facsimile:

 

19. COMPENSATION

The Issuer shall pay compensation for services pursuant to this Agreement in
accordance with the pricing schedules furnished by JPMorgan to the Issuer from
time to time and

 

6



--------------------------------------------------------------------------------

upon such payment terms as the parties shall determine. The Issuer shall also
reimburse JPMorgan for any fees and charges imposed by DTC with respect to
services provided in connection with the Book-Entry Notes.

 

20. BENEFIT OF AGREEMENT

This Agreement is solely for the benefit of the parties hereto and no other
person shall acquire or have any right under or by virtue hereof.

 

21. TERMINATION

This Agreement may be terminated at any time by thirty (30) days’ prior written
notice to the other, but such termination shall not affect the respective
liabilities of the parties hereunder arising prior to such termination, provided
that JPMorgan shall continue acting as agent hereunder and continue to be
compensated pursuant to Section 19 hereunder until a successor agent has been
appointed.

 

22. FORCE MAJEURE

In no event shall JPMorgan be liable for any failure or delay in the performance
of its obligations hereunder because of circumstances beyond JPMorgan’s control,
including, but not limited to, acts of God, flood, war (whether declared or
undeclared), terrorism, fire, riot, strikes or work stoppages for any reason,
embargo, government action, including any laws, ordinances, regulations or the
like which restrict or prohibit the providing of the services contemplated by
this Agreement, inability to obtain material, equipment, or communications or
computer facilities, or the failure of equipment or interruption of
communications or computer facilities, and other causes beyond JPMorgan’s
control whether or not of the same class or kind as specifically named above.

 

23. ENTIRE AGREEMENT

This Agreement, together with the exhibits attached hereto, constitutes the
entire agreement between JPMorgan and the Issuer with respect to the subject
matter hereof and supersedes in all respects all prior proposals, negotiations,
communications, discussions and agreements between the parties concerning the
subject matter of this Agreement.

 

24. WAIVERS AND AMENDMENTS

No failure or delay on the part of any party in exercising any power or right
under this Agreement shall operate as a waiver, nor does any single or partial
exercise of any power or right preclude any other or further exercise, or the
exercise of any other power or right. Any such waiver shall be effective only in
the specific instance and for the purpose for which it is given. No amendment,
modification or waiver of any provision of this Agreement shall be effective
unless the same shall be in writing and signed by the Issuer and JPMorgan.

 

25. BUSINESS DAY

Whenever any payment to be made hereunder shall be due on a day which is not a
business day for JPMorgan then such payment shall be made on JPMorgan’s next
succeeding business day.

 

26. COUNTERPARTS

This Agreement may be executed in counterparts, each of which shall be deemed an
original and such counterparts together shall constitute but one instrument.

 

7



--------------------------------------------------------------------------------

27. HEADINGS

The headings in this Agreement are for purposes of reference only and shall not
in any way limit or otherwise affect the meaning or interpretation of any of the
terms of this Agreement.

 

28. GOVERNING LAW

This Agreement and the Notes shall be governed by and construed in accordance
with the laws of the State of New York, without regard to the conflict of laws
provisions thereof.

 

29. JURISDICTION AND VENUE

Each party hereby irrevocably and unconditionally submits to the jurisdiction of
the United States District Court for the Southern District of New York and any
New York State court located in the Borough of Manhattan in New York City and of
any appellate court from any thereof for the purposes of any legal suit, action
or proceeding arising out of or relating to this Agreement (a “Proceeding”).
Each party hereby irrevocably agrees that all claims in respect of any
Proceeding may be heard and determined in such Federal or New York State court
and irrevocably waives, to the fullest extent it may effectively do so, any
objection it may now or hereafter have to the laying of venue of any Proceeding
in any of the aforementioned courts and the defense of an inconvenient forum to
the maintenance of any Proceeding.

 

30. WAIVER OF TRIAL BY JURY

EACH PARTY HEREBY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING ARISING
OUT OF OR RELATING TO ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

31. ACCOUNT CONDITIONS

Each Account shall be subject to JPMorgan’s account conditions, as in effect
from time to time.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on their behalf by duly authorized officers as of the day and year first-above
written.

 

JP MORGAN CHASE BANK,       ORACLE CORPORATION NATIONAL ASSOCIATION      
By:                                                                       
                                         By:                            
                                                                         
Name:                                                                      
                                     Name:                            
                                                                   
Title:                                                                      
                                       Title:                            
                                                                     
Date:                                                                       
                                      Date:                            
                                                                     

 

9



--------------------------------------------------------------------------------

EXHIBIT A

DTC Master Note

 

LOGO [g528337g18d09.jpg]

 

    April 22, 2013

 

(Date of Issuance)

ORACLE CORPORATION (“Issuer”), for value received, hereby promises to pay to
Cede & Co., as nominee of The Depository Trust Company, or to registered
assigns: (i) the principal amount, together with unpaid accrued interest
thereon, if any, on the maturity date of each obligation identified on the
records of Issuer (the “Underlying Records”) as being evidenced by this Master
Note, which Underlying Records are maintained by JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION (“Paying Agent”); (ii) interest on the principal amount of each such
obligation that is payable in installments, if any, on the due date of each
installment, as specified on the Underlying Records; and (iii) the principal
amount of each such obligation that is payable in installments, if any, on the
due date of each installment, as specified on the Underlying Records. Interest
shall be calculated at the rate and according to the calculation convention
specified on the Underlying Records. Payments shall be made by wire transfer to
the registered owner from Paying Agent without the necessity of presentation and
surrender of this Master Note.

REFERENCE IS HEREBY MADE TO THE FURTHER PROVISIONS OF THIS MASTER NOTE SET FORTH
ON THE REVERSE HEREOF.

This Master Note is a valid and binding obligation of Issuer.

Not Valid Unless Countersigned for Authentication by Paying Agent.

 

  JPMORGAN CHASE BANK,    

ORACLE CORPORATION

 

NATIONAL ASSOCIATION

     

 

 

(Paying Agent)

    (Issuer) By:  

 

    By:  

 

  (Authorized Countersignature)       (Authorized Signature)        

         

        (Guarantor)       By:  

 

        (Authorized Signature)



--------------------------------------------------------------------------------

At the request of the registered owner, Issuer shall promptly issue and deliver
one or more separate note certificates evidencing each obligation evidenced by
this Master Note. As of the date any such note certificate or certificates are
issued, the obligations which are evidenced thereby shall no longer be evidenced
by this Master Note.

 

 

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns, and transfers unto

 

 

(Name, Address, and Taxpayer Identification Number of Assignee)

the Master Note and all rights thereunder, hereby irrevocably constituting and
appointing                                                              
attorney to transfer said Master Note on the books of Issuer with full power of
substitution in the premises.

 

Dated:

     

 

      (Signature)

Signature(s) Guaranteed:

      Notice: The signature on this assignment must correspond with the name as
written upon the face of this Master Note, in every particular, without
alteration or enlargement or any change whatsoever.

 

 

 

Unless this certificate is presented by an authorized representative of The
Depository Trust Company, a New York corporation (“DTC”), to Issuer or its agent
for registration of transfer, exchange, or payment, and any certificate issued
is registered in the name of Cede & Co. or in such other name as is requested by
an authorized representative of DTC (and any payment is made to Cede & Co. or to
such other entity as is requested by an authorized representative of DTC), ANY
TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL inasmuch as the registered owner hereof, Cede & Co., has an interest
herein.



--------------------------------------------------------------------------------

EXHIBIT B

DTC Letter of Representations

The Depository Trust Company

A subsidiaiy of The Depository Trust & Clearing Corporation

 

LOGO [g528337g73e56.jpg]

Letter of Representations

[To be Completed by Issuer, Issuing Agent, and Paying Agent]

ORACLE CORPORATION

 

[Name of Issuer]

JP MORGAN CHASE BANK, NATIONAL ASSOCIATION / 1506

 

[Name and DTC Participant Number of Issuing Agent and Paying Agent]

 

April 22, 2013

[Date]

Attention:  Underwriting Department

The Depository Trust Company

55 Water Street, ISL

New York, NY 10041-0099

 

Re:

  

ORACLE CORPORATION

  

Commercial Paper Program Exempt from Registration

  

Under Section 4(a)2 of the Securities Act of 1933

  

[Description of Program, including reference to the provision of the Securities
Act of 1933, as amended,

pursuant to which Pmgram is exempt from registration.]

Ladies and Gentlemen:

This letter sets forth our understanding with respect to certain matters
relating to the issuance by Issuer from time to time of notes under its
Commercial Paper program described above (the “Securities”). Issuing Agent shall
act as issuing agent with respect to the Securities. Paying Agent shall act as
paying agent or other such agent of Issuer with respect to the Securities.
Issuance of the Securities has been authorized pursuant to a prospectus
supplement, offering circular, or other such document authorizing the issuance
of the Securities dated April 22, 2013.

Paying Agent has entered into a Money Market Instrument or Commercial Paper
Certificate Agreement with The Depository Tmst Company (“DTC”) dated as of
November 13, 2004, pursuant to which Paying Agent shall act as custodian of a
Master Note Certificate evidencing the Securities, when issued. Paying Agent
shall amend Exhibit A to such Certificate Agreement to include the program
described above, prior to issuance of the Securities.

 

LOGO [g528337g22o11.jpg]



--------------------------------------------------------------------------------

To induce DTC to accept the Securities as eligible for deposit at DTC and to act
in accordance with its Rules with respect to the Securities, Issuer, Issuing
Agent, and Paying Agent make the following representations to DTC:

1.        The Securities shall be evidenced by a Master Note Certificate in
registered form registered in the name of DTC’s nominee, Cede & Co., and such
Master Note Certificate shall represent 100% of the principal amount of the
Securities. The Master Note Certificate shall include the substance of all
material provisions set forth in the DTC model Commercial Paper Master Note, a
copy of which previously has been furnished to Issuing Agent and Paying Agent,
and may include additional provisions as long as they do not conflict with the
material provisions set forth in the DTC model.

2.        Issuer: (a) understands that DTC has no obligation to, and will not,
communicate to its participants (“Participants”) or to any person having an
interest in the Securities any information contained in the Master Note
Certificate; and (b) acknowledges that neither DTC’s Participants nor any person
having an interest in the Securities shall be deemed to have notice of the
provisions of the Master Note Certificate by virtue of submission of such
Certificate to DTC.

3.        For Securities to be issued at a discount from the face value to be
paid at maturity (“Discount Securities”), Issuer or Issuing Agent has obtained
from the CUSIP Service Bureau a written list of two basic six-character CUSIP
numbers (each of which uniquely identifies Issuer and two years of maturity
dates for the Discount Securities to be issued under its Commercial Paper
program described above). The CUSIP numbers on such list have been reserved for
future assignment to issues of the Discount Securities based on the maturity
year of the Discount Securities and will be perpetually reassignable in
accordance with DTC’s Procedures, including Operational Arrangements and the
Issuing/Paying Agent General Operating Procedures (the “MMI Procedures”), a copy
of which previously has been furnished to Issuing Agent and Paying Agent.

For Securities to be issued at face value with interest to be paid at maturity
only or periodically (“Interest Bearing Securities”), Issuer or Issuing Agent
has obtained from the CUSIP Service Bureau a written list of approximately 900
nine-character numbers (the basic first six characters of which are the same and
uniquely identify Issuer and the Interest Bearing Securities to be issued under
its Commercial Paper program described above). The CUSIP numbers on such list
have been reserved for future assignment to issues of the Interest Bearing
Securities. At any time when fewer than 100 of the CUSIP numbers on such list
remain unassigned, Issuer or Issuing Agent shall promptly obtain from the CUSIP
Service Bureau an additional written list of approximately 900 such numbers.

4.        When Securities are to be issued through DTC, Issuing Agent shall
notify Paying Agent and shall give issuance instructions to DTC in accordance
with the MMI Procedures. The giving of such issuance instructions, which include
delivery instructions, to DTC shall constitute: (a) a representation that the
Securities are issued in accordance with applicable law; and (b) a confirmation
that the Master Note Certificate evidencing such Securities, in the form
described in paragraph 1, has been issued and authenticated.

5.        All notices and payment advises sent to DTC shall contain the CUSIP
number of the Securities.

 

-2-



--------------------------------------------------------------------------------

6.        Issuer recognizes that DTC does not in any way undertake to, and shall
not have any responsibility to, monitor or ascertain the compliance of any
transactions in the Securities with the following, as amended from time to time:
(a) any exemptions from registration under the Securities Act of 1933; (b) the
Investment Company Act of 1940; (c) the Employee Retirement Income Security Act
of 1974; (d) the Internal Revenue Code of 1986; (e) any rules of any
self-regulatory organizations (as defmed under the Securities Exchange Act of
1934); or (f) any other local, state, federal, or foreign laws or regulations
thereunder.

7.        Notwithstanding anything set forth in any document relating to a
letter of credit facility, neither DTC nor Cede & Co. shall have any obligations
or responsibilities relating to the letter of credit facility, if any, unless
such obligations or responsibilities are expressly set forth herein.

8.        If issuance of Securities through DTC is scheduled to take place one
or more days after Issuing Agent has given issuance instructions to DTC, Issuing
Agent may cancel such issuance by giving a cancellation instruction to DTC in
accordance with the MMI Procedures.

9.        At any time that Paying Agent has Securities in its DTC accounts, it
may request withdrawal of such Securities from DTC by giving a withdrawal
instruction to DTC in accordance with the MMI Procedures. Upon DTC’s acceptance
of such withdrawal instruction, Paying Agent shall reduce the principal amount
of the Securities evidenced by the Master Note Certificate accordingly.

10.        In the event of any solicitation of consents from or voting by
holders of the Securities, Issuer, Issuing Agent, or Paying Agent shall
establish a record date for such purposes (with no provision for revocation of
consents or votes by subsequent holders) and shall send notice of such record
date to DTC’s Reorganization Department, Proxy Unit no fewer than 15 calendar
days in advance of such record date. If sent by telecopy, such notice shall be
directed to (212) 855-5181 or (212) 855-5182. If the party sending the notice
does not receive a telecopy receipt from DTC such party shall confirm DTC’s
receipt of such telecopy by telephoning (212) 855-5187. For information
regarding such notices, telephone The Depository Trust and Clearing
Corporation’s Proxy hotline at (212) 855-5191.

11.        Paying Agent may override DTC’s determination of interest and
principal payment dates, in accordance with the MMI Procedures.

12.        Notice regarding the amount of variable interest and principal
payments on the Securities shall be given to DTC by Paying Agent in accordance
with the MMI Procedures.

13.        All notices sent to DTC shall contain the CUSIP number of the
Securities.

14.        Paying Agent shall confirm with DTC daily, by CUSIP number, the face
value of the Securities outstanding, and Paying Agent’s corresponding interest
and principal payment obligation, in accordance with the MMI Procedures.

15.        DTC may direct Issuer, Issuing Agent, or Paying Agent to use any
other number or

 

-3-



--------------------------------------------------------------------------------

address as the number or address to which notices or payments may be sent.

16.        Payments on the Securities, including payments in currencies other
than the U.S. Dollar, shall be made by Paying Agent in accordance with the MMI
Procedures.

17.        In the event that Issuer determines that beneficial owners of the
Securities shall be able to obtain certificated Securities, Issuer, Issuing
Agent, or Paying Agent shall notify DTC of the availability of certificates. In
such event, Issuer, Issuing Agent, or Paying Agent shall issue, transfer, and
exchange certificates in appropriate amounts, as required by DTC and others.

18.        Issuer authorizes DTC to provide to Issuing Agent and/or Paying Agent
listings of DTC Participants’ holdings, known as Security Position Reports
(“SPRs”) with respect to the Assets from time to time at the request of Issuing
Agent or Paying Agent. DTC charges a fee for such SPRs. This authorization,
unless revoked by Issuer, shall continue with respect to the Assets while any
Assets are on deposit at DTC, until and unless Issuing Agent and/or Paying Agent
shall no longer be acting as Issuing and/or Paying Agent for Issuer. In such
event, Issuer shall provide DTC with similar evidence, satisfactory to DTC, of
the authorization of any successor thereto so to act. Proxy Web Services are
available at www.dtcc.com. To register for or inquire about Proxy Web Services,
telephone The Depository Trust and Clearing Corporation’s Proxy Hotline at
(212) 855-5191.

19.        DTC may discontinue providing its services as securities depository
with respect to the Securities at any time by giving reasonable notice to
Issuer, Issuing Agent, or Paying Agent (at which time DTC will confirm with
Issuer, Issuing Agent, or Paying Agent the aggregate amount of Securities
outstanding by CUSIP number). Under such circumstances, at DTC’s request Issuer,
Issuing Agent, and Paying Agent shall cooperate fully with DTC by taking
appropriate action to make available one or more separate certificates
evidencing Securities to any Participant having Securities credited to its DTC
accounts.

20.        Nothing herein shall be deemed to require Issuing Agent or Paying
Agent to advance funds on behalf of Issuer.

21.        This Letter of Representations may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original,
but all such counterparts together shall constitute but one and the same
instrument.

22.        This Letter of Representations shall be governed by, and construed in
accordance with, the laws of the State of New York, without giving effect to
principles of conflicts of law.

23.        The sender of each notice delivered to DTC pursuant to this Letter of
Representations is responsible for confirming that such notice was properly
received by DTC.

24.        Issuing and/or Paying Agent represent to DTC that the Issuing and/or
Paying Agent screened the name of the party in whose name a deposited Security
certificate is registered against the U.S. Department of the Treasury’s Office
of the Office of Foreign Asset Control’s (“OFAC”) Specially Designated Nationals
Blocked Persons List (“SDN List”) and against OFAC’s regulations and that there
were no matches identified by such comparison. Issuer is prohibited from
submitting Securities for DTC eligibility if the issuer of the securities is
listed on the OFAC’s SDN List, or is

 

-4-



--------------------------------------------------------------------------------

incorporated or formed in a country that is subject to OFAC sanctions or
embargoes, or otherwise subject to sanctions administered by OFAC.

25.        Issuer, Issuing Agent and Paying Agent shall comply with the
applicable requirements stated in DTC’s MMI Procedures, as they may be amended
from time to time.

26.        The following riders, attached hereto, are hereby incorporated into
this Letter of Representations:

 

 

 

 

 

[The remainder of this page was intentionally left blank.]

 

-5-



--------------------------------------------------------------------------------

Note:

Schedule A contains statements that DTC believes

accurately describe DTC, the method of effecting

book-entry transfer of securities distributed through

DTC, and certain related matters.

 

    Very truly yours,    

ORACLE CORPORATION

      [Issuer]     By:  

 

      [Authorized Officer’s Signature]    

    N/A

      [Guarantor]     By:  

 

      [Authorized Officer’s Signature]    

JP MORGAN CHASE BANK, NA

      [Issuing Agent]     By:  

 

      [Authorized Officer’s Signature]    

JP MORGAN CHASE BANK, NA

      [Paying Agent]     By:  

 

      [Authorized Officer’s Signature]

Received and Accepted:

THE DEPOSITORY TRUST COMPANY

 

cc: Underwriter

     Underwriter’s Counsel

 

-6-



--------------------------------------------------------------------------------

SCHEDULE A

SAMPLE OFFERING DOCUMENT LANGUAGE

DESCRIBING BOOK-ENTRY-ONLY ISSUANCE

(Prepared by DTC—bracketed material may be applicable only to certain issues)

1.        The Depository Trust Company (“DTC”), New York, NY, will act as
securities depository for the securities (the “Securities”). The Securities will
be issued as fully-registered securities registered in the name of Cede & Co.
(DTC’s partnership nominee) or such other name as may be requested by an
authorized representative of DTC. One fully-registered Security certificate will
be issued for [each issue of] the Securities, [each] in the aggregate principal
amount of such issue, and will be deposited with DTC. [If, however, the
aggregate principal amount of [any] issue exceeds $500 million, one certificate
will be issued with respect to each $500 million of principal amount, and an
additional certificate will be issued with respect to any remaining principal
amount of such issue.]

2.        DTC, the world’s largest securities depository, is a limited-purpose
trust company organized under the New York Banking Law, a “banking organization”
within the meaning of the New York Banking Law, a member of the Federal Reserve
System, a “clearing corporation” within the meaning of the New York Uniform
Commercial Code, and a “clearing agency” registered pursuant to the provisions
of Section 17A of the Securities Exchange Act of 1934. DTC holds and provides
asset servicing for over 3.5 million issues of U.S. and non-U.S. equity issues,
corporate and municipal debt issues, and money market instruments (from over 100
countries) that DTC’s participants (“Direct Participants”) deposit with DTC. DTC
also facilitates the post-trade settlement among Direct Participants of sales
and other securities transactions in deposited securities, through electronic
computerized book-entry transfers and pledges between Direct Participants’
accounts. This eliminates the need for physical movement of securities
certificates. Direct Participants include both U.S. and non-U.S. securities
brokers and dealers, banks, trust companies, clearing corporations, and certain
other organizations. DTC is a wholly-owned subsidiary of The Depository Trust &
Clearing Corporation (“DTCC”). DTCC is the holding company for DTC, National
Securities Clearing Corporation and Fixed Income Clearing Corporation, all of
which are registered clearing agencies. DTCC is owned by the users of its
regulated subsidiaries. Access to the DTC system is also available to others
such as both U.S. and non-U.S. securities brokers and dealers, banks, trust
companies, and clearing corporations that clear through or maintain a custodial
relationship with a Direct Participant, either directly or indirectly (“Indirect
Participants”). DTC has Standard & Poor’s highest rating: AAA. The DTC Rules
applicable to its Participants are on file with the Securities and Exchange
Commission. More information about DTC can be found at www.dtcc.com and
www.dtc.org.

3.        Purchases of Securities under the DTC system must be made by or
through Direct Participants, which will receive a credit for the Securities on
DTC’s records. The ownership interest of each actual purchaser of each Security
(“Beneficial Owner”) is in turn to be recorded on the Direct and Indirect
Participants’ records. Beneficial Owners will not receive written confirmation
from DTC of their purchase. Beneficial Owners are, however, expected to receive
written confirmations providing details of the transaction, as well as periodic
statements of their holdings, from the Direct or Indirect Participant through
which the Beneficial Owner entered into the transaction. Transfers of ownership
interests in the Securities are to be accomplished by entries made on the books
of Direct and Indirect Participants acting on behalf of Beneficial Owners.
Beneficial Owners will not receive certificates representing their ownership
interests in Securities, except in the event that use of the book-entry system
for the Securities is discontinued.

4.        To facilitate subsequent transfers, all Securities deposited by Direct
Participants with DTC are registered in the name of DTC’s partnership nominee,
Cede & Co., or such other name as may be requested by an authorized
representative of DTC. The deposit of Securities with DTC and their registration
in the name of Cede & Co. or such other DTC nominee do not effect any change in
beneficial ownership. DTC has no knowledge of the actual Beneficial Owners of
the Securities; DTC’s records reflect only the identity of the Direct
Participants to whose accounts such Securities are credited, which may or may
not be the Beneficial Owners. The Direct and Indirect Participants will remain
responsible for keeping account of

 

-i-



--------------------------------------------------------------------------------

their holdings on behalf of their customers.

5.        Conveyance of notices and other communications by DTC to Direct
Participants, by Direct Participants to Indirect Participants, and by Direct
Participants and Indirect Participants to Beneficial Owners will be governed by
arrangements among them, subject to any statutory or regulatory requirements as
may be in effect from time to time. [Beneficial Owners of Securities may wish to
take certain steps to augment the transmission to them of notices of significant
events with respect to the Securities, such as redemptions, tenders, defaults,
and proposed amendments to the Security documents. For example, Beneficial
Owners of Securities may wish to ascertain that the nominee holding the
Securities for their benefit has agreed to obtain and transmit notices to
Beneficial Owners. In the alternative, Beneficial Owners may wish to provide
their names and addresses to the registrar and request that copies of notices be
provided directly to them.]

[6.        Redemption notices shall be sent to DTC. If less than all of the
Securities within an issue are being redeemed, DTC’s practice is to determine by
lot the amount of the interest of each Direct Participant in such issue to be
redeemed.]

7.        Neither DTC nor Cede & Co. (nor any other DTC nominee) will consent or
vote with respect to Securities unless authorized by a Direct Participant in
accordance with DTC’s MMI Procedures. Under its usual procedures, DTC mails an
Omnibus Proxy to Issuer as soon as possible after the record date. The Omnibus
Proxy assigns Cede & Co.’s consenting or voting rights to those Direct
Participants to whose accounts Securities are credited on the record date
(identified in a listing attached to the Omnibus Proxy).

8.        Redemption proceeds, distributions, and dividend payments on the
Securities will be made to Cede & Co., or such other nominee as may be requested
by an authorized representative of DTC. DTC’s practice is to credit Direct
Participants’ accounts upon DTC’s receipt of funds and corresponding detail
information from Issuer or Agent, on payable date in accordance with their
respective holdings shown on DTC’s records. Payments by Participants to
Beneficial Owners will be governed by standing instructions and customary
practices, as is the case with securities held for the accounts of customers in
bearer form or registered in “street name,” and will be the responsibility of
such Participant and not of DTC, Agent, or Issuer, subject to any statutory or
regulatory requirements as may be in effect from time to time. Payment of
redemption proceeds, distributions, and dividend payments to Cede & Co. (or such
other nominee as may be requested by an authorized representative of DTC) is the
responsibility of Issuer or Agent, disbursement of such payments to Direct
Participants will be the responsibility of DTC, and disbursement of such
payments to the Beneficial Owners will be the responsibility of Direct and
Indirect Participants.

[9.        A Beneficial Owner shall give notice to elect to have its Securities
purchased or tendered, through its Participant, to [Tender/Remarketing] Agent,
and shall effect delivery of such Securities by causing the Direct Participant
to transfer the Participant’s interest in the Securities, on DTC’s records, to
[Tender/Remarketing] Agent. The requirement for physical delivery of Securities
in connection with an optional tender or a mandatory purchase will be deemed
satisfied when the ownership rights in the Securities are transferred by Direct
Participants on DTC’s records and followed by a book-entry credit of tendered
Securities to [Tender/Remarketing] Agent’s DTC account.]

10.        DTC may discontinue providing its services as depository with respect
to the Securities at any time by giving reasonable notice to Issuer or Agent.
Under such circumstances, in the event that a successor depository is not
obtained, Security certificates are required to be printed and delivered.

11.        Issuer may decide to discontinue use of the system of book-entry-only
transfers through DTC (or a successor securities depository). In that event,
Security certificates will be printed and delivered to DTC.

12.        The information in this section concerning DTC and DTC’s book-entry
system has been obtained from sources that Issuer believes to be reliable, but
Issuer takes no responsibility for the accuracy thereof.

 

-ii-



--------------------------------------------------------------------------------

EXHIBIT C

Opinion of Counsel of Issuer Pursuant to the Dealer Agreement

                    , 2013

The Issuer’s Dealers

(collectively, the “Dealers”) to the

Dealer Agreements (as defined below)

Addresses of Issuer’s Dealers

Ladies and Gentlemen:

I am                      to Oracle Corporation, a Delaware corporation (the
“Company”), and have acted as internal counsel to the Company in connection with
(i) each of the Dealer Agreements dated April 23, 2013 (together with the
Addendum and Exhibits attached thereto, each a “Dealer Agreement”) between the
Company and each of you respectively, (ii) the Issuing and Paying Agency
Agreement dated April 23, 2013 (the “Issuing and Paying Agency Agreement”)
between the Company and JPMorgan Chase Bank, National Association, as issuing
and paying agent (the “Agent”), and (iii) the proposed offering and sale by the
Company in the United States of commercial paper in the form of short-term
promissory notes (the “Notes”). This opinion is being delivered to each of you
pursuant to Section 3.6 of the Dealer Agreement to which you are a party.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings herein ascribed thereto in the Dealer Agreement to which you are a
party.

I, or an attorney on my staff, have reviewed the executed originals or copies of
the following:

 

  (a) each of the Dealer Agreements;

 

  (b) the Issuing and Paying Agency Agreement;

 

  (c) the specimen form of the Notes;

 

  (d) each of the Private Placement Memoranda dated April 23, 2013;

 

  (e) the Certificate of Incorporation and Bylaws of the Company, each in effect
at the date hereof; and

 

  (f) the resolutions adopted by the Board of Directors of the Company on
February 13, 2008, relating to the transactions contemplated by the Dealer
Agreements.

In addition, I, or an attorney on my staff, have examined originals or copies,
certified or otherwise identified to my satisfaction, of such documents,
corporate records, certificates of public officials and other instruments, and
have conducted such other investigations of fact and law, as I have deemed
necessary or advisable for purposes of this opinion.

Upon the basis of the foregoing and subject to the limitations, qualifications,
exceptions and assumptions set forth herein, I am of the opinion that:

1.        The Company is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware.



--------------------------------------------------------------------------------

2.        The execution, delivery and performance by the Company of its
obligations under each Dealer Agreement, the Issuing and Paying Agency Agreement
and, when issued and delivered in accordance with the Issuing and Paying Agency
Agreement, the Notes are within the Company’s corporate powers and have been
duly authorized by all necessary corporate action.

3.        Each of the Dealer Agreements and the Issuing and Paying Agency
Agreement has been duly executed and delivered on behalf of the Company and the
Notes, when issued and delivered in accordance with the Issuing and Paying
Agency Agreement, will be duly and validly issued and delivered.

4.        The Notes, when issued and delivered in accordance with the Issuing
and Paying Agency Agreement, will, to my knowledge, rank at least pari passu
with all other unsecured and unsubordinated indebtedness of the Company.

5.        The execution and delivery of each Dealer Agreement and the Issuing
and Paying Agency Agreement by the Company, the issuance and delivery of the
Notes in accordance with the Issuing and Paying Agency Agreement by the Company
and the performance of its obligations thereunder will not, to my knowledge,
result in the creation or imposition of any material lien, charge or encumbrance
upon any assets of the Company and will not contravene (a) the Certificate of
Incorporation (as amended to the date hereof) or the Bylaws (as amended to the
date hereof) of the Company or (b) any material contractual or material legal
restriction contained in any agreement or instrument (i) which is presently in
effect, (ii) to which the Company is a party or relating to or affecting any of
its material properties, (iii) which the Company has filed as an exhibit to any
of its filings with the Securities and Exchange Commission under the Securities
Exchange Act of 1934, as amended (the “1934 Act”), and (iv) the contravention of
which, singly or collectively, is likely to have a material adverse effect on
the ability of the Company to perform its obligations under each Dealer
Agreement, the Issuing and Paying Agency Agreement or the Notes (“Material
Adverse Effect”).

6.        To my knowledge, there are no pending or overtly threatened actions or
proceedings against the Company or any of its subsidiaries before any court,
governmental agency or arbitrator in the United States that purport to affect
the legality, validity, binding effect or enforceability of the Agreement or the
Issuing and Paying Agency Agreement or, when issued and delivered in accordance
with the Issuing and Paying Agency Agreement, any of the Notes or the
consummation of the transactions contemplated thereby or that are likely to have
a Material Adverse Effect; provided however, that no opinion is given as to
whether any of the actions or proceedings specifically disclosed in the
Company’s 1934 Act filings may have a Material Adverse Effect. For purposes of
the opinion in this paragraph 6, I have not searched the records of any court,
governmental agency or arbitration panel or organization.

The foregoing opinions are subject to the following limitations, qualifications,
exceptions and assumptions:

(a)        As to various provisions in the Dealer Agreements, the Notes and the
Issuing and Paying Agency Agreement that grant the Agent or the Dealers certain
rights to make determinations or take actions in their discretion, I assume that
such discretion will be exercised in good faith and in a commercially reasonable
manner.

(b)        I express no opinion as to compliance with applicable antifraud
statutes, rules or regulations of applicable state and federal laws concerning
the issuance or sale of securities.

I am a member of the bar of the State of California and the foregoing opinions
are limited to the laws of the State of California, the federal laws of the
United States of America and, with respect to paragraphs 1, 2, 3 and 5(a) above
only, the Delaware General Corporation Law. I express no opinion as to any
matter relating to patents, trademarks, copyrights or other intellectual
property.

This opinion is rendered solely to you in connection with the above matter. This
opinion may not be relied upon by you for any other purpose or relied upon by
any other person without my prior written

 

2



--------------------------------------------------------------------------------

consent, except that the Agent may rely on this opinion as if it had been
addressed to them. This opinion may not be relied upon by you to the extent that
it relates to the Dealer Agreement to which you are not a party or a Private
Placement Memorandum with respect to which you have not participated in the
preparation.

Very truly yours,

 

3



--------------------------------------------------------------------------------

Opinion of Davis Polk & Wardwell

Counsel to the Issuer, pursuant to the Dealer Agreement

                    , 2013

The Issuer’s Dealers

(collectively, the “Dealers”) to the

Dealer Agreements (as defined below)

Addresses of Issuer’s Dealers

Ladies and Gentlemen:

We have acted as special counsel for Oracle Corporation, a Delaware corporation
(the “Company”), in connection with (i) the Dealer Agreements dated April 23,
2013 (together with the Addendum and Exhibits attached thereto, each a “Dealer
Agreement”) between the Company and each of you (the “Dealers”), (ii) the
Issuing and Paying Agency Agreement dated April 23, 2013 (the “Issuing and
Paying Agency Agreement”) between the Company and JP Morgan Chase Bank, National
Association, as issuing and paying agent (the “Agent”), and (iii) the proposed
offering and sale by the Company in the United States of commercial paper in the
form of short-term promissory notes (the “Notes”). This opinion is delivered
pursuant to Section 3.6 of the Dealer Agreement to which you are a party.

We have examined originals or copies of such documents, corporate records,
certificates of public officials and other instruments as we have deemed
necessary or advisable for the purpose of rendering this opinion.

We have also reviewed the Private Placement Memoranda dated April 23, 2013
relating to the Notes (each a “Private Placement Memorandum” and collectively
the “Private Placement Memoranda”).

In rendering the opinions expressed herein, we have, without independent inquiry
or investigation, assumed that (i) all documents submitted to us as originals
are authentic and complete, (ii) all documents submitted to us as copies conform
to authentic, complete originals, (iii) all documents filed with or submitted to
the Securities and Exchange Commission through its Electronic Data Gathering,
Analysis and Retrieval (“EDGAR”) system (except for required EDGAR formatting
changes) conform to the versions of such documents reviewed by us prior to such
formatting, (iv) all signatures on all documents that we reviewed are genuine,
(v) all natural persons executing documents had and have the legal capacity to
do so, (vi) all statements in certificates of public officials and officers of
the Company that we reviewed were and are accurate and (vii) all representations
made by the Company as to matters of fact in the documents that we reviewed were
and are accurate.

Capitalized terms used but not otherwise defined herein are used as defined in
the Dealer Agreement to which you are a party.

Based upon the foregoing, and subject to the additional assumptions and
qualifications set forth below, we are of the opinion that:

1.        Assuming the due authorization of the Notes by the Company, the Notes,
when executed and authenticated pursuant to the Issuing and Paying Agency
Agreement and delivered to and paid for by a Dealer pursuant to the applicable
Dealer Agreement, will be valid and binding obligations of the Company,
enforceable in accordance with their terms, subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally, concepts of
reasonableness and equitable principles of general applicability, provided that
we express no opinion as to the (x) enforceability of any waiver of rights under
any usury or stay law, (y) effect of fraudulent conveyance, fraudulent transfer
or similar provision of applicable law on the conclusions expressed above or
(z) validity, legally binding effect or enforceability of

 

4



--------------------------------------------------------------------------------

any provision that permits holders to collect any portion of stated principal
amount upon acceleration of the Notes to the extent determined to constitute
unearned interest.

2.        Each of the Dealer Agreements and the Issuing and Paying Agency
Agreement, assuming the due authorization, execution and delivery by the
Company, is a valid and binding agreement of the Company, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally, concepts of reasonableness
and equitable principles of general applicability, except that rights to
indemnification and contribution under each Dealer Agreement may be limited
under applicable law.

3.        Assuming compliance by the Company and each Dealer with their
respective agreements in Sections 1.6 and 1.7 of the Dealer Agreement to which
you are a party and compliance by each purchaser of the Notes with the offering
and transfer procedures and restrictions described in the Private Placement
Memorandum you participated in preparing, it is not necessary in connection with
the offer, sale and delivery of the Notes to register the offer or sale of the
Notes under the Securities Act of 1933, as amended, it being understood that no
opinion is expressed as to any subsequent offer or resale of any Notes, and no
indenture in respect of the Notes is required to be qualified under the Trust
Indenture Act of 1939, as amended.

4.        The Company is not, and after giving effect to the offering and sale
of the Notes and the application of the proceeds thereof as described in the
Private Placement Memoranda will not be required to register as an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.

5.        The execution and delivery by the Company of, and the performance by
the Company of its obligations under, each Dealer Agreement, the Issuing and
Paying Agency Agreement and the Notes (collectively, the “Documents”) will not
contravene (i) any provision of the laws of the State of New York or any federal
law of the United States of America that in our experience is normally
applicable to general business corporations in relation to transactions of the
type contemplated by the Documents; provided that we express no opinion as to
federal or state securities laws, or (ii) the certificate of incorporation or by
laws of the Company.

6.        No consent, approval, authorization, or order of, or qualification
with, any governmental body or agency under the laws of the State of New York or
any federal law of the United States of America that in our experience is
normally applicable to general business corporations in relation to transactions
of the type contemplated by the Documents is required for the execution,
delivery and performance by the Company of its obligations under the Documents,
except such as may be required under federal or state securities or Blue Sky
laws as to which we express no opinion.

The foregoing opinion is subject to the following qualifications:

A.        We express no opinion as to provisions in any Dealer Agreement or the
Issuing and Paying Agency Agreement that purport to waive objections to venue,
claims that a particular jurisdiction is an inconvenient forum or the like.

B.        We express no opinion as to whether a United States federal court
would have subject-matter or personal jurisdiction over a controversy arising
under any Dealer Agreement or the Issuing and Paying Agency Agreement.

C.        With respect to our opinion in paragraph (6) above, we express no
opinion as to whether the purchase of the Notes constitutes a “prohibited
transaction” under Section 406 of the Employee Retirement Income Security Act of
1974, as amended, or Section 4975 of the Internal Revenue Code of 1986, as
amended.

 

5



--------------------------------------------------------------------------------

D.        We express no opinion regarding compliance with, or non-contravention
of, Regulations T, U or X and the interpretations thereunder by the Board of
Governors of the Federal Reserve System.

In rendering the opinions in paragraphs (1) and (2) above, we have assumed that
each party to the Documents has been duly incorporated and is validly existing
and in good standing under the laws of the jurisdiction of its organization. In
addition, we have assumed that (i) the execution, delivery and performance by
each party thereto of each Document to which it is a party, (a) are within its
corporate powers, (b) do not contravene, or constitute a default under, the
certificate of incorporation or bylaws or other constitutive documents of such
party, (c) require no action by or in respect of, or filing with, any
governmental body, agency or official and (d) do not contravene, or constitute a
default under, any provision of applicable law or regulation or any judgment,
injunction, order or decree or any agreement or other instrument binding upon
such party, provided that we make no such assumption to the extent that we have
specifically opined as to such matters with respect to the Company, and
(ii) each Document is a valid, binding and enforceable agreement of each party
thereto, (other than as expressly covered above in respect of the Company).

We are members of the Bars of the States of New York and California, and the
foregoing opinion is limited to the laws of the State of New York, the federal
laws of the United States of America and the General Corporation Law of the
State of Delaware, except that we express no opinion as to any law, rule or
regulation that is applicable to the Company, the Documents or such transactions
solely because such law, rule or regulation is part of a regulatory regime
applicable to any party to any of the Documents or any of its affiliates due to
the specific assets or business of such party or such affiliate.

This opinion is rendered solely to you in connection with the above matter. This
opinion may not be relied upon by you for any other purpose or relied upon by
any other person (including any person acquiring Notes from a Dealer) or
furnished to any other person without our prior written consent, except that the
Agent may rely on this opinion as if it had been addressed to them.

This opinion may not be relied upon by you to the extent that it relates to the
Dealer Agreement to which you are not a party or a Private Placement Memorandum
that you did not participate in preparing.

Very truly yours,

 

6